Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	A Request for Continued Examination (RCE) was filed January 25, 2021, in response to a Final Office Action mailed September 25, 2020.  The RCE and the accompanying amendment (hereinafter “Amendment”) was based on a series of interviews with Applicant’s Attorney of Record, Mr. Joseph Wolfe, which followed receipt of the Final Office Action.  In the interviews, the Examiner suggested additional limitations to the claims which may place the application in condition for allowance, should Applicant decide to file an RCE.  The Amendment reflected these additional discussions and limitations.
	Following additional searching, it was concluded that the Amendment placed the application in condition for allowance.  Therefore, in light of the Amendment, the rejection of the claims under §103, as set forth in the Final Office Action, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 was previously confirmed and explained in the Final Office Action.  The non-statutory double patenting rejection set forth in the Final Office Action is also hereby withdrawn in view of the Amendment.
	Accordingly, Claims 1 – 4, 6 – 7, 15 – 18, and 20 – 26 are pending and in condition for allowance, as set forth herein.  Claims 20 – 26 were newly added with the RCE.	A statement of Reasons for Allowance is set forth below.
Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Final Office Action and that rejection is hereby withdrawn, as noted above.  The following is a description of the claimed features which, at least in part, overcome the prior art of record including the updated search.  
The claimed invention relates to a system and method for directing a user to an ATM based on user historical transactions.  Despite reliance on digital or non-cash transactions, there is still a need for individuals to locate ATMs during their regular course of business. Conventional approaches to identifying such ATMs may include searching for ATM locations via a bank's website or an Internet search. Such approaches have limitations in that they merely provide the location of ATMs, without providing additional details of the features corresponding therewith. Accordingly, conventional approaches are simply unable to route users to an ATM based on a particular user's ATM preferences or needs. 
Therefore, in the claimed invention, the computing system (e.g. a server associated with the financial institution that owns or operates a network of ATMs) receives, from a user or client device, a request to locate an ATM. The request includes a constraint of a desired ATM. The computing system identifies a plurality of ATMs proximate a location of the client device. In response to the user submitted constraints, the computing system pings the plurality of ATMs proximate the location of the client device to identify attributes associated with each respective ATM. The computing system receives the attributes from the plurality of ATMs proximate the location of the 359025-100105client device. The computing system routes a user of the client device to a target ATM from the plurality of ATMs based at least partially on the historical ATM usage statistics.  
The request to locate the ATM includes the computing system receiving a text or IM/chat message from the client device. The computing system analyzes the text message to identify the request contained therein.  The constraint of the desired ATM includes, for example, at least one or more of a maximum distance of the ATM from the location of the client device, a type of ATM, a fee-free ATM, an in-store ATM, and a no-limit ATM.  Thus, these communications with the ATM network server are conducted with the user via a software application installed on the user’s mobile computing device.  The claimed invention is able to carry out a text/chat dialog with the user regarding the constraints imposed by the user and the attributes of nearby ATMs.  Figs. 6! And 6B are illustrative.
Moreover, based on that individual user’s historical transactions, the claimed invention generates a prediction model which is used in the text or chat dialog with the user to direct him or her to the appropriate ATM.  
Therefore, the prior art of record fails to teach or suggest, among other features, the training of a machine learning prediction model to learn individualized user ATM habits of the user based on training sets comprising the historical ATM transaction data of that user.  Nor does the prior art teach or suggest storing in a database, associated with the each user, the user identifier, the historical ATM transactions for the user and the prediction model for predicting the individualized ATM habits of the user and the 
		
The newly-cited, patent prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art:
U.S. Patent No. 10,825,307 to Bhuvad et al.  This reference is relevant to the features of locating ATMs based on historical transactions.
U.S. Patent Publication No. 2018/0096322 to D’Agostino et al.  This reference is relevant to the features of a chat communication using a GUI.
U.S. Patent Publication No. 2016/0019640 to Barnett et al.  This reference is relevant to the features of locating an ATM for a user.
U.S. Patent No. 9,905,086 to Phillips et al.  This reference is relevant to the features of communication with an ATM network.
U.S. Patent No. 9,773,246 to Faith et al.  This reference is relevant to the features of predictive modeling.
U.S. Patent Publication No. 2014/0156537 to Vieira et al.  This reference is relevant to the features of predictive modeling based on user transactions.

U.S. Patent Publication No. 2012/0150779 to Vaiciulis et al.  This reference is relevant to the features of prediction modeling.
U.S. Patent Publication No. 2013/0191195 to Carlson et al.  This reference is relevant to the features of a chat interface.
U.S. Patent Publication No. 2011/0184865 to Mon et al.  This reference is relevant to the features of ATM user preferences.
Korean Patent Publication No. KR 2007/0111645 to Young.  This reference is relevant to the features of locating an ATM.
Indian Patent Publication No. IN 2016/41030200 to Balaram.  This reference is relevant to the features of a mobile virtual ATM.

Non-Patent Literature:
Cheong et al., “Ad-Hoc Automated Teller Machine Failure Forecast and Field Service Optimization,” IEEE International Conference on Automation Science and Engineering (CASE), 2015.  This reference is relevant to the features of predicting when ATMs require service and maintenance.
Embarak, “A two-steps prevention model of ATM frauds communications,” The 5th HTC information Technology Trends (ITT 2018), Dubai, UAE, 2018.  This reference is relevant to the features of fraud prevention.

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the reference to Bhuvad is considered the closest.  This reference is directed to developing a “transaction plan” for a user based on historical transactions of the user.  This transaction plan is relevant to a prediction of when and how a user may visit an ATM.  However, there is no disclosure or suggestion of using machine learning to develop such plan, nor is there a unique GUI with a text/chat feature based on the prediction model.
Therefore, Bhuvad fails to teach or suggest, among other features, the training of a machine learning prediction model to learn individualized user ATM habits of the user based on training sets comprising the historical ATM transaction data of that user.  Nor does Bhuvad teach or suggest storing in a database, associated with the each user, the user identifier, the historical ATM transactions for the user and the prediction model for predicting the individualized ATM habits of the user and the attributes of the ATMs the user frequents.  Thus, when the server receives a request from the user and the applied constraints, the server pings the ATMs in the network to determine which one or ones may be the best suited to meet the user’s needs.  Bhuvad does not disclose these steps in combination with a chat or text dialog with the user based on the prediction model.  

Of the non-patent literature of record, the publication to Embarak is considered the closest.  However, this reference is directed to the user of user mobile phone data to predict or detect fraud on ATMs.  Thus, there is no teaching or suggestion of the user prediction models for generating a chat dialog with a user in search of an ATM, as in the claimed invention.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.
	
	


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

February 1, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691